Citation Nr: 1009156	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension. 

3.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected left ankle disability, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected sinusitis disability, currently evaluated 
as 30 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1979 to June 1996. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The RO in Louisville Kentucky currently has 
original jurisdiction over the Veteran's claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a letter dated December 30, 2009, the Veteran requested a 
BVA video conference hearing or a Travel Board hearing, 
whichever is quicker.  The Veteran has not been afforded such 
a hearing.  A remand of the case for this purpose is 
therefore required. 




Accordingly, the case is REMANDED for the following action:

VBA should contact the Veteran and 
ascertain whether he wishes a 
videoconference hearing, or a Travel 
Board hearing, at the RO before a 
Veterans Law Judge.  Depending on his 
response, VBA should schedule the 
Veteran for the appropriate hearing. 
The Veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to his current address 
of record, with a copy to his 
representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


